Illinois Official Reports

                                          Appellate Court



                                 In re H.L., 2014 IL App (2d) 140486



Appellate Court              In re H.L., a Minor (The People of the State of Illinois, Petitioner-
Caption                      Appellee, v. H.L., Respondent-Appellant).


District & No.               Second District
                             Docket No. 2-14-0486


Filed                        October 22, 2014



Held                         Pursuant to the decision of the Illinois Supreme Court in Shirley, and
(Note: This syllabus         contrary to the appellate court decisions in Grace and Travis, strict
constitutes no part of the   compliance with Supreme Court Rule 604(d) requires that counsel
opinion of the court but     must file the Rule 604(d) certificate at or before the hearing on the
has been prepared by the     motion to reconsider the sentence or the motion to withdraw the plea
Reporter of Decisions        of guilty and vacate the judgment; therefore, in view of the failure of
for the convenience of       respondent’s counsel to strictly comply with Rule 604(d) by filing a
the reader.)                 Rule 604(d) certificate at or before the hearing on respondent’s motion
                             to reconsider his sentence, the denial of respondent’s motion was
                             vacated, the delinquency and probation-revocation causes were
                             remanded, and the trial court was directed to allow counsel to file a
                             new motion, if necessary, to allow the timely filing of a new
                             certificate, and to conduct a new hearing on the motion.



Decision Under               Appeal from the Circuit Court of De Kalb County; Nos. 10-JD-103,
Review                       12-JD-134, 13-JD-199; the Hon. William P. Brady, Judge, presiding.



Judgment                     Vacated and remanded with directions.
     Counsel on                Thomas A. Lilien and Sherry R. Silvern, both of State Appellate
     Appeal                    Defender’s Office, of Elgin, for appellant.

                               Richard H. Schmack, State’s Attorney, of Sycamore (Lawrence M.
                               Bauer and Victoria E. Jozef, both of State’s Attorneys Appellate
                               Prosecutor’s Office, of counsel), for the People.



     Panel                     JUSTICE BIRKETT delivered the judgment of the court, with
                               opinion.
                               Justices Hutchinson and Zenoff concurred in the judgment and
                               opinion.


                                                 OPINION

¶1          This case presents the question of whether a certificate pursuant to Illinois Supreme
       Court Rule 604(d) (eff. Feb. 6, 2013) must be filed before or at the hearing on a motion to
       reconsider the sentence. We hold that our supreme court has already answered the question
       by holding that, as a matter of strict compliance, such a certificate must be filed at or before
       the hearing on a motion to reconsider the sentence (People v. Shirley, 181 Ill. 2d 359 (1998)),
       and we disagree with and do not follow contrary appellate authority (People v. Grace, 365 Ill.
       App. 3d 508 (4th Dist. 2006); People v. Travis, 301 Ill. App. 3d 624 (5th Dist. 1998)).
¶2          Respondent, H.L., admitted the allegations in the petitions to revoke his probation in case
       Nos. 10-JD-103 and 12-JD-134 and the delinquency petition in case No. 13-JD-199. 1
       Respondent was sentenced to indefinite commitment in the Department of Juvenile Justice.
       He filed a timely motion to reconsider the sentence, the trial court denied the motion, and,
       about three weeks after the hearing on the motion, respondent’s counsel filed in the trial court
       both a notice of appeal and a Rule 604(d) certificate. Respondent contends on appeal that
       filing the Rule 604(d) certificate after the hearing on the motion to reconsider the sentence
       was not in strict compliance with the rule, thus requiring a remand to allow timely filing of
       the certificate, at or before the hearing on the motion to reconsider.
¶3          We begin with the relevant language of Rule 604(d):
               “No appeal from a judgment entered upon a plea of guilty shall be taken unless the
               defendant, within 30 days of the date on which sentence is imposed, files in the trial
               court a motion to reconsider the sentence, if only the sentence is being challenged, or,
               if the plea is being challenged, a motion to withdraw the plea of guilty and vacate the
               judgment. *** The trial court shall *** determine whether the defendant is

             1
            The State and respondent both agree that, while a remand under Rule 604(d) would not be
       necessary in the probation-revocation cases, those cases are so intimately intertwined with the
       delinquency case that, if the delinquency case is remanded, the probation-revocation cases should also
       be remanded. We agree with the parties’ reasoning and focus on the delinquency case.

                                                     -2-
              represented by counsel, and if the defendant is indigent and desires counsel, the trial
              court shall appoint counsel. *** The defendant’s attorney shall file with the trial court
              a certificate stating that the attorney has consulted with the defendant either by mail
              or in person to ascertain defendant’s contentions of error in the sentence or the entry
              of the plea of guilty, has examined the trial court file and report of proceedings of the
              plea of guilty, and has made any amendments to the motion necessary for adequate
              presentation of any defects in those proceedings.” Ill. S. Ct. R. 604(d) (eff. Feb. 6,
              2013).
¶4        Respondent argues that, although, strictly speaking, the rule is silent about when the
     certificate must be filed, specifying only that it is to be filed in the trial court, our supreme
     court incorporated a timing requirement for strict compliance with the rule in Shirley, 181 Ill.
2d at 371. The court stated:
              “[S]trict compliance with the attorney certification component of Rule 604(d) means
              the certificate must be filed in the trial court, rather than on appeal, as occurred in
              [People v. Janes, 158 Ill. 2d 27 (1994)]. The filing should precede or be simultaneous
              with the hearing in the trial court. Such a procedure will insure that the trial court, in
              considering a defendant’s motion to withdraw his or her guilty plea or to reduce
              sentence, will be apprised that defense counsel has reviewed the proceedings with the
              defendant and prepared any necessary amendments to the motion. If this standard of
              strict compliance is not met, the remedy is a remand to afford defendant another
              opportunity to be heard on his Rule 604(d) motion.” (Emphasis added.) Id.
     “[T]his standard of strict compliance,” in our view, includes both that “the certificate must be
     filed in the trial court” and that “[t]he filing should precede or be simultaneous with the
     hearing in the trial court.” Id. Thus, in Shirley, our supreme court held that strict compliance
     with the certification requirement of Rule 604(d) includes both filing in the trial court and
     filing the certificate at or before the hearing.
¶5        We note two reported cases that found strict compliance with Rule 604(d) even though
     the certificate was filed after the hearing. See Grace, 365 Ill. App. 3d at 511-12; Travis, 301
Ill. App. 3d at 626-27. Grace relied on Travis without adding any analysis to its
     interpretation of Travis. Grace, 365 Ill. App. 3d at 511-12. Travis apparently drew a
     distinction between Shirley’s uses of “should” and “must” and held that our supreme court’s
     statement that the filing “should” precede or be simultaneous with the hearing was only
     aspirational, while the statement that the filing “must” be in the trial court was mandatory.
     Travis, 301 Ill. App. 3d at 626. The Travis court further reasoned that a tardy filing of the
     certificate was unimportant because the certificate still would memorialize the actions taken
     by the attorney, thereby protecting the defendant’s interests, and any dispute about the
     certificate’s accuracy could be addressed and resolved at the convenience of the trial court.
     Id. at 627. In neither Grace nor Travis did the appellate court consider the effect of the
     supreme court’s statement, “if this standard of strict compliance is not met,” which referred
     to the procedures it had outlined immediately before the statement, including filing the
     certificate at or before the hearing (Shirley, 181 Ill. 2d at 371). Grace, 365 Ill. App. 3d at
     511-12; Travis, 301 Ill. App. 3d at 626-27. We believe that by this omission the Grace and
     Travis courts departed from our supreme court’s holding in Shirley.
¶6        Both Grace and Travis overlooked the pertinent and controlling language of Shirley.
     Shirley, 181 Ill. 2d at 371 (strict compliance with Rule 604(d) requires that the certificate be

                                                  -3-
       filed both in the trial court and at or before the hearing in the trial court). In People v.
       Marquez, 2012 IL App (2d) 110475, ¶¶ 6-8, this court recognized the controlling nature of
       Shirley’s language. We reasoned that adhering to the requirement of filing the certificate at or
       before the hearing is “not simply an empty ritual,” because the certificate’s purpose is to
       “ensure that counsel has considered all relevant bases for relief.” Id. ¶ 8. We opined that the
       “logically deducible sequence of events is: (1) entry of plea, (2) sentencing, (3) filing of
       motion, (4) appointment of counsel for the proceedings on the motion, and (5) filing of
       certificate,” which implies that all this is to be completed at or before the hearing Id. ¶ 7. If
       the certificate is not filed at or before the hearing, the trial court cannot be sure, when
       conducting the hearing, that counsel has actually considered all the relevant bases for relief
       or otherwise performed his or her duties under the rule. Thus, Shirley explicitly holds, and in
       Marquez we expressly acknowledged, that strict compliance with Rule 604(d) includes filing
       the certificate in the trial court at or before the hearing. Shirley, 181 Ill. 2d at 371; Marquez,
       2012 IL App (2d) 110475, ¶¶ 6-8. We therefore conclude that Grace and Travis departed
       from our supreme court’s express mandate concerning the procedures comprising strict
       compliance with Rule 604(d), and we choose not to follow them. See People v. Damkroger,
       408 Ill. App. 3d 936, 944 (2011) (an appellate district is not bound to follow the decisions of
       other appellate districts). Rather, we follow Shirley and Marquez and hold that, in order to
       strictly comply with Rule 604(d), the certificate must be filed in the trial court at or before
       the hearing.
¶7          Here, it is undisputed that respondent’s counsel did not file the Rule 604(d) certificate at
       or before the hearing on the motion to reconsider the sentence. Accordingly, we conclude
       that counsel did not strictly comply with Rule 604(d), the remedy for which is to remand for
       compliance. As a result of this holding, we need not consider respondent’s arguments about
       the impropriety of his sentence.
¶8          We therefore remand for (1) the timely filing of a new Rule 604(d) certificate, (2) the
       opportunity to file a new Rule 604(d) motion, if counsel determines that a new motion is
       necessary, and (3) a new motion hearing. See People v. Lindsay, 239 Ill. 2d 522, 531 (2011).
¶9          For the foregoing reasons, the judgment of the circuit court of De Kalb County denying
       respondent’s motion to reconsider the sentence is vacated, and the delinquency and
       probation-revocation causes are remanded with directions. Respondent’s counsel must be
       given the opportunity to file a new Rule 604(d) motion, if necessary, and counsel must file a
       new Rule 604(d) certificate at or before the new motion hearing.

¶ 10      Vacated and remanded with directions.




                                                   -4-